Title: To Benjamin Franklin from the Chevalier de Kermorvan, [after 21 December 1776 and before 27 February 1777]
From: Kermorvan, Gilles-Jean Barazer, chevalier de
To: Franklin, Benjamin


  Monsieur
[After December 21, 1776, and before February 27, 1777]
Instruit par le public du passage de mon frere vers les insurgens vos Compatriotes; j’ai ecri a Messieurs De Montaudoüin freres Negotians a Nantes pour me faire part si il etoit vrai qu’il eût passé a L’amerique sur leurs vaisseaux, et m’informer, s’il etoit possible, de son existence ou de sa mort; ils m’ont repondû que Reccomendé par vous lors de votre passage a Nantes, ils s’etoient chargés de le faire passer par la sollicitation d’un Medecin de paris, mais que depuis ils ignoroient les evenemens qui avoient suivis son depart relativement a sa personne; j’oserois donc vous prier Monsieur, de m’instruire de son sort present, les inquietudes que j’ai a ce sujet, et les embarras de famille, que sa presence faciliteroit Beaucoup, par l’alternative ou nous sommes de son existence ou de sa mort, me forcent a vous supplier de me mander au vrai ce que vous en sçavez par vos correspondances. J’espere donc, Monsieur, que vous voudrez bien vous faire instruire de ce qui le regarde et que par suite de cette bonne volonté pour lui, vous voudrez bien me faire part de vos decouvertes; je sens qu’il vous faut un certain temps pour prendre ses informations, mais d’apres cela j’ose me flatter Monsieur, que vous ne me refuserez pas la Grace que je vous demande, et que vous voudrez bien vous laisser convaincre des sentimens de la Plus respectueuse recconnoissance. J’ai l’honneur d’etre Monsieur, avec respect Votre tres humble serviteur
Le Chevalier De Kermorvan


Mon adresse est a Mr: le chevalier De Kermorvan a Guimgamp en Basse Bretagne

 
Addressed: a Monsieur / Monsieur francklin / Docteur a son hôtel / A Paris
Notation: Kermoran M. De
